Exhibit 10.24.5

JANUS HENDERSON GROUP PLC DEFERRED INCENTIVE AWARD

UK – DIP FUND AWARD AGREEMENT

The Company grants to <Grantee> (the “Grantee”) effective as of <Date>, 2020
(the “Grant Date”), a deferred incentive award in the form of a cash value that
is notionally invested in an underlying fund or funds and granted pursuant to
Article 9 of the Company Plan (the “DIP Fund Award”) as described below, subject
to the terms and conditions set forth in this DIP Fund Award Agreement, the
Company’s Third Amended and Restated 2010 Deferred Incentive Plan, as may be
amended or amended and restated from time to time (the “Company Plan”), the
attached Appendices A and B, and any applicable laws (including any applicable
securities laws), government regulations, stock exchange listing requirements or
Company policies in effect from time to time applicable to the DIP Fund Award,
including those regarding the deferral of the DIP Fund Award, the Personal Code
of Ethics, the Share Trading Policy and the Market Conduct Policy. The Grantee
must accept the DIP Fund Award, including all of the applicable terms and
conditions, by <Date> or such later date determined by the Committee, or it will
lapse. Capitalised terms used but not defined in this DIP Fund Award Agreement
have the meaning specified in the Company Plan and/or in the attached
Appendices. The Company Plan and the method of accepting the DIP Fund Award may
be accessed at the site on which the Grantee accesses information related to the
Grantee’s participation in the Company Plan.

1.         Grant of DIP Fund Award.

Subject to the provisions of this DIP Fund Award Agreement and the Company Plan,
the Company hereby grants to the Grantee a deferred incentive award in the form
of a cash value that is notionally invested in an underlying fund or funds
(granted pursuant to Article 9 of the Company Plan). The cash value that is to
be notionally invested is identified in the table below.

 

 

DIP Fund Award

Value on Grant Date:

[LOCAL CURRENCY]

 

2.         Vesting.

Except as otherwise provided herein, the DIP Fund Award will become vested and
no longer subject to restriction on the vesting dates (each date, a “Vesting
Date”) and in the amounts indicated below, provided that the Grantee has not
experienced a Termination of Affiliation prior to the applicable Vesting Date.

 

 

Vesting Date

Percentage Vesting

March 1, 2021

33%

March 1, 2022

33%

March 1, 2023

34%

 

For the avoidance of doubt, the portion of the DIP Fund Award that vests upon
each Vesting Date shall be equal to, with respect to each notional investment,
the product of (i) the number of notional units credited to the applicable
notional investment on the applicable Vesting Date, multiplied by (ii) the
applicable vesting percentage (as set forth in the table above).

3.         Termination of Affiliation.

a.          Except as otherwise provided herein, in the event that the Grantee
has a Termination

 



1 of 10




of Affiliation, any unvested portion of the DIP Fund Award and the Grantee’s
rights hereunder shall be terminated, cancelled and forfeited effective
immediately upon such Termination of Affiliation.

b.         Notwithstanding the provisions of Sections 2 and 3(a) above, if the
Grantee has a Termination of Affiliation due to  (a) death, then the DIP Fund
Award shall become fully vested and no longer subject to restriction upon such
Termination of Affiliation; or (b) Disability, then any unvested portion of the
Grantee’s DIP Fund Award shall remain outstanding and shall continue to vest in
accordance with its terms.  “Disability” shall have the meaning set forth in the
Company’s long-term disability benefit plan, requiring medical certification for
a determinable physical or mental impairment expected to result in death or
expected to last for a continuous period of not less than twelve (12) months.

c.         Notwithstanding the provisions of Sections 2 and 3(a) above, if the
Grantee experiences a Termination of Affiliation due to a termination by the
Company or a Subsidiary (as appropriate) without Cause, then any unvested
portion of the Grantee’s DIP Fund Award shall remain outstanding and shall
continue to vest in accordance with its terms.

d.         Notwithstanding the provisions of Sections 2 and 3(a) above, if the
Grantee experiences a Termination of Affiliation due to Retirement (as defined
in Appendix A), the DIP Fund Award shall continue to vest in accordance with,
and subject to the terms and conditions set forth in, Appendix A.

4.         Notional Investment of the Account; Allocation Elections.

a.         The DIP Fund Award shall be credited to the Grantee as a bookkeeping
entry maintained by the Company or administrator for the Grantee (“Account”)
that reflects the DIP Fund Award (including gains, losses and expenses) and
adjustments thereto as soon as administratively practicable following the Grant
Date.

b.         Initial Allocation.  The DIP Fund Award will be deemed invested in
the notional investments selected by the Grantee pursuant to online elections
through the Company Plan administrative system or as otherwise provided by the
Company. In connection with the Grantee’s first election form submitted under
the Company Plan, the Grantee shall specify in one (1) percent increments how
the amounts in the Grantee’s Account with respect to the DIP Fund Award are to
be notionally invested in one or more of the investment options offered for
notional investment; provided however all such elections must meet the
applicable prospectus requirements. In the event the Grantee does not make an
election within the period notified to the Grantee,  the Grantee shall be deemed
to have directed that the undesignated portion of the Grantee’s Account be
notionally invested in a money market notional investment option offered under
the Company Plan or notionally invested in such other fund or funds as the
Committee determines in its discretion.

c.         Reallocation.  After the Grantee’s initial allocation, as described
in Section 4(b) above,  the Grantee may change the investment elections from
time to time as determined by the Committee, and any such change shall be
effective as soon as practicable after such election is made. If more than one
reallocation is received on a timely basis, the reallocation that the Committee
 determines to be the most recent shall be followed. The Grantee may reallocate
the investment of the Grantee’s Account attributable to the DIP Fund Award by
specifying, in one (1) percent





2 of 10




increments how such amounts are to be invested among the notional investment
options then offered under the Company Plan.

d.         Notional Investment Options.  The notional investment options that
are available under the Company Plan for the Grantee’s Account shall be
designated by the Company, subject to applicable prospectus requirements. An
amount transferred into one of these notional investments is converted to
notional units of such notional investments by dividing such amount by the value
of a unit in the applicable fund on the date as of which the amount is treated
as notionally invested in this notional investment by the Committee. Thereafter,
the Grantee’s interest in each such notional investment is valued as of the last
business day of each month, or such other date specified by the Committee (each,
a “Valuation Date”) by multiplying the number of notional units credited to the
Grantee’s Account on such date by the value of a unit in the applicable fund on
such date. In no event will the Grantee be regarded as having acquired an actual
investment in any underlying fund except as provided in accordance with Section
5(a) below (if relevant).

e.         Gains and Losses.  As of each Valuation Date, the Grantee’s Account
shall be credited with earnings and gains (and shall be debited for expenses and
losses) determined as if the amounts credited to the Grantee’s Account had
actually been invested as directed by the Grantee in accordance with this DIP
Fund Award Agreement. The DIP Fund Award provides only for “notional
investments”, and therefore such earnings, gains, expenses and losses are
hypothetical and not actual. However, these hypothetical earnings shall be
applied to measure the value of the Grantee’s Account and the amount of the
Company’s liability to make payments to or on behalf of the Grantee.

f.          Undesignated Amounts.  If the Committee possesses at any time
investment directions as to the notional investment of less than all of the
Grantee’s Account, the Grantee shall be deemed to have directed that the
undesignated portion of the Account be invested in a money market notional
investment option offered under the Company Plan or notionally invested in such
other fund or funds as the Committee determines in its discretion.

g.         Committee Discretion.  Allocations of the Grantee’s Account
attributable to the DIP Fund Award pursuant to Sections 4(b) and (c) above shall
be made using the notional investment procedures that are provided by the
Committee for this purpose, which may include the use of written or electronic
forms, as well as the use of a voice-response system, as determined by the
Committee. The Committee may provide that allocations pursuant to Sections 4(b)
and (c) above are to be made in increments specified by the Committee that are
different from the increments set forth in Sections 4(b) and (c). The Committee
shall have the sole discretion to determine the notional investment options
available under the Company Plan and may change, limit or eliminate an
investment fund provided thereunder from time to time. If any notional
investment option ceases to be available under the Company Plan, the Committee
shall have the authority to credit to any or all other then-available notional
investment options all amounts previously allocated to the terminated notional
investment option (along with deemed earnings, gains and losses relating
thereto).

h.         Grantee Acknowledgements.  By accepting this DIP Fund Award, the
Grantee acknowledges and agrees that (i) neither the Company nor any Subsidiary,
nor any entity or person acting on their behalf has provided the Grantee with
any legal,





3 of 10




investment, tax or financial advice with respect to the Grantee’s participation
in the Company Plan, the DIP Fund Award or any fund units or cash acquired upon
the distribution of the DIP Fund Award; (ii) neither the Company nor any
Subsidiary, nor any entity or person acting on their behalf will be liable for
any loss or potential loss arising out of a delay in the initial allocation or
any reallocation of any notional investment;  (iii) notionally invested amounts
may be notionally invested in a fund or funds denominated and/or traded in a
currency which is not the currency in the Grantee’s jurisdiction and that
neither the Company nor any Subsidiary, nor any entity or person acting on their
behalf is liable for any depreciation (or other impact) on Account balances due
to movements in the exchange rate or any charges imposed in relation to the
conversion or transfer of money; (iv) if requested by the Committee,  the
Grantee will open a Company-designated account needed to receive any proceeds or
benefits from this DIP Fund Award, unless the Grantee already has opened such an
account; (v)  if the Committee requests that the Grantee open an account under
(iv) above,  any failure to maintain such an account will subject the  DIP Fund
Award to a suspension of vesting or cancellation and forfeiture; (vi)  Account
balances are subject to any net appreciation or depreciation accruing from time
to time based on the Grantee’s notional investment election of the Account
balance in accordance with the Grantee’s allocation election(s) in effect from
time to time; (vii)  the Grantee is solely responsible for any net appreciation
or net depreciation in the balance of the Grantee’s Account resulting from the
Grantee’s notional investment elections; (viii) the Company does not guarantee
or represent in any manner whatsoever that the Grantee will realize any
appreciation (or be protected from any depreciation) in the balance of the
Account as a result of allocating the Account balance for notional investments
in mutual funds; and (ix) any allocation elections must comply with the
Company’s pre-clearance and applicable prospectus requirements. The Grantee
further agrees and acknowledges that the Grantee is under no obligation to make
a notional investment election in any particular fund, and, if no such
investment election is made, that the balance and any transfers in the Grantee’s
Account shall be notionally invested in a money market notional investment
option offered under the Company Plan or notionally invested in such other fund
or funds as the Committee determines in its discretion.

5.         Distribution.

a.         General.  Subject to the terms of the Company Plan, and except as
otherwise determined by the Committee in its sole discretion in a manner
compliant with Section 409A of the Code, the value of the vested portion of the
Grantee’s Account will be paid to the Grantee in cash unless the Committee
determines, in its discretion, that the Grantee be given the choice, within such
period and on such terms specified by the Committee, to receive such value of
the vested portion of the Grantee’s Account in cash or in specified mutual fund
units. If the Grantee is given the choice referred to in the preceding sentence
but does not make a choice within such period specified to the Grantee, the
relevant amount referred to in that sentence will be paid to the Grantee in
cash. The distribution shall be processed as soon as practicable following the
date such portion becomes vested and shall be subject to applicable tax
withholding in accordance with Article 14 of the Company Plan.

b.         Beneficiary Designation.  The Grantee shall have the right, at any
time, to designate any person or persons as beneficiary or beneficiaries (both
principal as well as contingent) to whom the balance of the Grantee’s Account
will be distributed, as described in Section 5(a) above, in the event of the
Grantee’s death. In such





4 of 10




circumstances, the distribution will be made in cash, regardless of whether the
Grantee had chosen to receive mutual fund units. In the event of multiple
beneficiaries, the balance of the Grantee’s Account shall be apportioned among
the beneficiaries in accordance with the designation forms. Unless the Committee
informs the Grantee otherwise, the Grantee may make or change a beneficiary
designation by filing the designation form.  The receipt of a new beneficiary
designation will cancel all previously filed beneficiary designations.

c.         Failure to Designate. If the Grantee fails to designate a beneficiary
as provided above, or if all designated beneficiaries predecease the Grantee,
then all payments hereunder in respect of the Grantee shall be made to the
Participant’s estate. In such circumstances, the distribution will be made in
cash, regardless of whether the Grantee had chosen to receive mutual fund units.

6.         Miscellaneous.

a.         Section 409A; Six-Month Delay.  Section 6(a) of this DIP Fund Award
Agreement will apply to a Grantee who, either at the Grant Date or at any time
subsequent to the Grant Date, is subject to United States income taxes. The
intent of the parties is that payments and benefits under the DIP Fund Award
made to the Grantee comply with Section 409A of the Code and, accordingly, to
the maximum extent permitted, this DIP Fund Award shall be interpreted and
administered to be in compliance with Section 409A of the Code. Notwithstanding
anything contained herein to the contrary, and to the extent applicable, the
Grantee shall not be considered to have experienced a Termination of Affiliation
for the purposes of Section 3 of this DIP Fund Award Agreement unless the
Grantee would be considered to have incurred a “separation from service” within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this DIP Fund Award shall be construed as a separate identified
payment for the purposes of Section 409A of the Code, and any payments under
this DIP Fund Award that are due within  the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing, and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided under the DIP Fund Award during the
six-month period immediately following the Grantee’s “separation from service”
(within the meaning of Section 409A of the Code) shall instead be paid on the
first business day after the date that is six months following the Grantee’s
“separation from service” (or death, if earlier).

b.         Notices.  Any notice to be given to the Company shall be addressed to
the Company at its principal office, in care of its Assistant Corporate
Secretary, or, if by electronic mail, to the email address of the Assistant
Corporate Secretary. Any notice to be given to the Grantee shall be addressed to
the Grantee at the address, or if by electronic email, the email address, listed
in the Company’s records. By a notice given pursuant to this section, either
party may designate a different address for notices. Any notice to be given
hereunder shall be in writing and shall be deemed to have been given (i) on the
date of transmission if sent by telecopy or by electronic mail or (ii) if not by
electronic transmission, when actually delivered; when deposited in the national
mail, postage prepaid and properly addressed to the Grantee; or when delivered
by overnight courier.





5 of 10




c.         Binding Effect.  Except as otherwise provided hereunder, this DIP
Fund Award Agreement shall be binding upon the heirs, executors or successors of
the parties to this DIP Fund Award Agreement, including all rights and
obligations.

d.         Laws Applicable to Construction.  The interpretation, performance and
enforcement of this DIP Fund Award Agreement shall be governed by the laws of
the State of Delaware without reference to principles of conflict of laws, as
applied to contracts executed in and performed wholly within the State of
Delaware. In addition to the terms and conditions set forth in this DIP Fund
Award Agreement, the DIP Fund Award is subject to the terms and conditions of
the Company Plan, which is hereby incorporated by reference.

e.          Severability.  The invalidity or unenforceability of any provision
of this DIP Fund Award Agreement shall not affect the validity or enforceability
of any other provision of this DIP Fund Award Agreement.

f.          Conflicts and Interpretation.  In the event of any conflict between
this DIP Fund Award Agreement and the Company Plan, the Company Plan shall take
precedence.  In the event of any ambiguity in this DIP Fund Award Agreement, or
any matters as to which this DIP Fund Award Agreement is silent, the Company
Plan shall govern including, without limitation, the provisions thereof pursuant
to which the Committee has the power, among others, to (i) interpret the Company
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Company Plan, and (iii) make all other determinations deemed necessary or
advisable for the administration of the Company Plan.

g.         Amendment.  Except as otherwise provided for in this DIP Fund Award
Agreement, this DIP Fund Award Agreement may not be modified, amended or waived
except by an instrument in writing approved by both parties hereto or approved
by the Committee;  provided that the consent of the Grantee shall not be
required for any amendment which (i) does not adversely affect the rights of the
Grantee, or (ii) is necessary or advisable (as determined by the Committee) to
carry out the purpose of the DIP Fund Award as a result of any new or change in
existing applicable law. The waiver by either party of compliance with any
provision of this DIP Fund Award Agreement shall not operate or be construed as
a waiver of any other provision of this DIP Fund Award Agreement, or of any
subsequent breach by such party of a provision of this DIP Fund Award Agreement.
Notwithstanding anything to the contrary contained in the Company Plan or in
this DIP Fund Award Agreement, to the extent that the Company determines that
the DIP Fund Award is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, the Company reserves the
right to amend, restructure, terminate or replace the DIP Fund Award in order to
cause the DIP Fund Award to either not be subject to Section 409A of the Code or
to comply with the applicable provisions of such section.

h.         Headings.  The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this DIP Fund Award Agreement.





6 of 10




APPENDIX A – ADDITIONAL TERMS OF DIP FUND AWARD APPLICABLE UPON RETIREMENT

1.         Retirement Criteria.

“Termination of Affiliation due to Retirement” shall mean a Grantee’s
Termination of Affiliation that, in the Management Committee’s sole discretion,
meets the criteria set forth in clauses (i) and (ii) below (collectively, the
“Retirement Criteria”):

(i) the Grantee represents to the Company that the Grantee intends to
indefinitely withdraw from the workforce, including from sitting on the board of
directors of any competitor, as determined in the discretion of the Management
Committee; and

(ii) (x) the Grantee has completed at least fifteen (15) years of service and
(y) the Management Committee determines in good faith that the Grantee has
satisfactorily fulfilled qualitative criteria, determined in the discretion of
the Management Committee, with respect to (A) the needs of the business of the
Company and/or succession planning, (B) significant contributions to the Company
and (C) achievement of appropriate work transition.

2.         Additional Retirement Vesting Conditions.

The vesting in connection with a Termination of Affiliation due to Retirement as
described in Section 3 below shall also be subject to the Grantee (i) executing
a legal release of the Grantee’s claims against the Company, in a form
reasonably satisfactory to the Company, within 45 days following the effective
date of the Termination of Affiliation (and not revoking the release within the
time period for revocation set forth in the release) and (ii) certifying to the
Company the Grantee’s continued permanent withdrawal from the workforce within
30 days prior to the applicable Retirement Vesting Date, unless otherwise
determined by the Management Committee (the “Additional Retirement Vesting
Conditions”).

3.         Retirement Vesting Schedule.

Notwithstanding anything to the contrary in the DIP Fund Award Agreement, if the
Grantee has experienced a Termination of Affiliation due to Retirement and
satisfies the Additional Retirement Vesting Conditions, then the DIP Fund Award
shall vest (i) 50% on the final vesting date applicable to any outstanding
unvested mutual fund-based Award (granted pursuant to Article 9 of the Company
Plan) held by the Grantee granted on or after January 1, 2020 (each, a “Covered
DIP Fund Award”) and (ii) 50% shall vest on the date that is one year prior to
the final vesting date applicable to any Covered DIP Fund Award; provided,
however, if there is only one vesting date remaining applicable to the Covered
DIP Fund Awards (or if all remaining vesting dates are less than one year
following the Grantee’s Termination of Affiliation), 100% of the DIP Fund Award
shall vest on such final vesting date (each such vesting date, a “Retirement
Vesting Date”).

 





7 of 10




APPENDIX B – FORFEITURE (MALUS) AND CLAW-BACK

The DIP Fund Award shall be subject to the forfeiture and claw-back provisions
set forth in this Appendix.  Notwithstanding any provision of the Company Plan,
the DIP Fund Award Agreement, Appendix A, or this Appendix B to the contrary,
the DIP Fund Awards shall be subject to such additional forfeiture, claw-back,
deduction or recovery provisions as may be required pursuant to any applicable
laws (including US securities laws), government regulations, stock exchange
listing requirements or Company policies in effect from time to time (including
additional laws, regulations and requirements implemented following the date
hereof).

1.         FORFEITURE (MALUS)

1.1       Any time prior to distribution in respect of the DIP Fund Award in
accordance with Section 5(a) of this DIP Fund Award Agreement, the Board, acting
fairly and reasonably, may determine that the vesting of the DIP Fund Award  or
distribution in accordance with Section 5(a) in respect of a  vested DIP Fund
Award is not justified (and the amount that would otherwise have been
distributed shall be forfeited) due to:

(a)        a material misrepresentation in relation to the performance of the
Company or its Subsidiaries (together, the “Group”), business unit or fund,
mandate or other vehicle the assets of which are managed by a member of the
Group (“Fund”) and/or the Grantee on the basis of which the Board made its
determination as to the amount of the annual bonus awarded and the extent to
which the DIP Fund Award was granted or earned, including (but not limited to):
(i) a misstatement of the financial results and/or health of a member of the
Group, business unit or Fund during a relevant fiscal year; (ii) an erroneous
calculation in relation to the results of a member of the Group, business unit
or Fund or other performance benchmark; (iii) errors in the financial statements
of a member of the Group, business unit or Fund; or (iv) discrepancies in the
financial accounts for a relevant fiscal year, whether or not arising from fraud
or reckless behaviour on the part of any director or employee of a member of the
Group;

(b)        significant changes in the overall financial situation of the Group;

(c)        a material downturn in the performance of: (i) any member of the
Group or business unit for which the Grantee performs a role or has
responsibility; and/or (ii) any Fund to which the Grantee’s role relates or for
which the Grantee has responsibility;

(d)        a material failure of risk management of: (i) any member of the Group
or business unit for which the Grantee performs a role or has responsibility;
and/or (ii) any Fund to which the Grantee’s role relates or for which the
Grantee has responsibility, whether or not the Grantee is responsible for such
failure but taking into account the proximity of the Grantee to the failure of
risk management;

(e)        the Grantee ceasing to be an employee of any member of the Group by
reason of dismissal for misconduct (for the avoidance of doubt, including but
not limited to gross misconduct) or Cause, material or serious error or there is
reasonable evidence of employee misbehaviour; and/or,





8 of 10




(f)        the Grantee has engaged in conduct which the Board considers ought to
result in the complete or partial reduction of the DIP Fund Award, including
where the Grantee has failed to meet appropriate standards of fitness and
propriety and/or has materially breached his or her service contract and/or any
terms of employment or engagement with the Group.

For the avoidance of doubt, the Board may determine that the DIP Fund Award may
be forfeited in whole or in part. The effect of the forfeiture of the DIP Fund
Award (to the extent determined by the Board) shall be that the Grantee shall no
longer be entitled to the distribution in accordance with Section 5(a) of this
DIP Fund Award Agreement.

2.         CLAW-BACK OF AWARD

2.1       At any time following the the distribution of cash or fund units, as
applicable, in accordance with Section 5(a) of this DIP Fund Award Agreement in
respect of the DIP Fund Award until the third anniversary of such distribution,
 the Board, acting fairly and reasonably, may determine that a claw-back of such
distributed amount (“Claw-Back”) is justified due to:

(a)        a material misrepresentation in relation to the performance of a
member of the Group, business unit or Fund and/or the Grantee on the basis of
which the Board made its determination as to the amount of the annual bonus
awarded and the extent to which the DIP Fund Award was granted, earned, vested
or paid, including (but not limited to): (i) a misstatement of the financial
results and/or health of a member of the Group, business unit or Fund during a
relevant fiscal year; (ii) an erroneous calculation in relation to the results
of a member of the Group, business unit or Fund or other performance benchmark;
(iii) errors in the financial statements of a member of the Group, business unit
or Fund; or (iv) discrepancies in the financial accounts for a relevant fiscal
year, whether or not arising from fraud or reckless behaviour on the part of any
director or employee of a member of the Group and the Board determines that
either (x) such misrepresentation resulted in the Grantee receiving a
distribution of a larger value in respect of the DIP Fund Award than the Grantee
would have received had the misrepresentation not occurred or (y) the Board
determines the Grantee was responsible for such misrepresentation;

(b)        the Grantee ceasing to be an employee of any member of the Group by
reason of dismissal for misconduct (for the avoidance of doubt, including but
not limited to gross misconduct), material or serious error, or Cause, or there
is reasonable evidence of employee misbehaviour; and/or,

(c)        a material failure of risk management for which the Grantee has
direct or indirect responsibility in respect of: (i) any member of the Group or
business unit for which the Grantee performs a role or has responsibility;
and/or (ii) any Fund to which the Grantee’s role relates or for which the
Grantee has responsibility.

2.2       The manner in which the Claw-Back shall be made by the Board is as
follows:

(a)        the Company shall serve a notice in writing on the Grantee setting
out:

(i)         the date of grant of the DIP Fund Award;

(ii)        the total amount of cash or number of mutual fund units (as
applicable)





9 of 10




 

distributed in respect of the DIP Fund Award in accordance with Section 5(a) of
this DIP Fund Award Agreement;

(iii)      where applicable, the number of mutual fund units distributed in
accordance with Section 5(a) of this DIP Fund Award Agreement in respect of the
DIP Fund Award which are subject to the Claw-Back calculated (if the Board so
decides, after taking account of the tax and social security contributions paid
by the Grantee) (“Claw-Back Units”);

(iv)      where applicable, the amount of cash distributed in respect of the DIP
Fund Award which is subject to the Claw-Back calculated (if the Board so
decides, after taking account of the tax and social security contributions paid
by the Grantee) or the Fair Market Value of the Claw-Back Units, as at the date
the Claw-Back Units were distributed in accordance with Section 5(a) of this DIP
Fund Award Agreement (“Cash Equivalent”);

(b)        so far as the Board shall consider practicable, any Claw-Back shall
be implemented by:

(i)        a reduction in the number of Shares subject to an Award granted under
the Company Plan or an award granted under any other equity award plan operated
by the Company which would otherwise vest for or be released to the Grantee on
any future date;

(ii)       withholding any cash amount otherwise due to the Grantee under any
bonus scheme, notional share or notional fund scheme or other cash based
incentive scheme of the Company or any member of the Group (on a pre- or
post-tax basis, as determined by the Board); or

(iii)      a deduction from any other sum owed to the Grantee (which may include
unpaid salary and/or pension contributions) on a pre- or post-tax basis, as
determined by the Board, up to the number of Claw-Back Units or the Cash
Equivalent; and

(c)        if the Grantee ceases at any time to be a participant in the Company
Plan and/or any other equity award plan operated by the Company, or the number
of Shares which may be transferred on or following any future date under the
Company Plan and/or any other equity award plan operated by the Company have a
Fair Market Value that is less than the Cash Equivalent of the Claw-Back Units,
or the Grantee ceases at any time to be a director or an employee of a member of
the Group, then the Company may recover from the Grantee the Cash Equivalent of
the balance of the Claw-Back Units remaining to be clawed-back, and for these
purposes the Cash Equivalent is a debt which is immediately due and payable by
the Grantee to the Company.

 

10 of 10

